                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 BRAD ANDREWS,                                       Case No. 2:19-cv-1314-SU

                 Plaintiff,                          ORDER

         v.

 TREASURE VALLEY COMMUNITY
 COLLEGE; TREASURE VALLEY
 COMMUNITY COLLEGE NURSING
 PROGRAM; and MENDY STANFORD,

                 Defendants.



Michael H. Simon, District Judge.

       U.S. Magistrate Judge Patricia Sullivan issued Findings and Recommendation in this case

on March 18, 2020. ECF 21. Judge Sullivan recommended that the Court grant Defendants’

motions to dismiss (ECF 5 and ECF 14) and dismiss this action without prejudice. Plaintiff did

not file an objection.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,




PAGE 1 – ORDER
“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       In addition, for those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review. See Thomas

v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”). Although in the absence of objections no review is required, the

Act “does not preclude further review by the district judge[] sua sponte . . . under a de novo or

any other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R.

Civ. P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the

magistrate judge’s recommendations for “clear error on the face of the record.”

       The Court has reviewed the Findings and Recommendation of U.S. Magistrate Judge

Sullivan (ECF 21) and adopts them. The Court grants Defendants’ motions to dismiss (ECF 5

and ECF 14) and dismisses this action without prejudice.

       IT IS SO ORDERED.

       DATED this 6th day of April, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
